Church, J.
1. The bill of exceptions in this case, is nothing more than a recapitulation of the whole evidence, for the purpose of inducing the court to determine, whether upon the whole, the justice of the peace was not mistaken in his conclusions. This way of presenting questions of law for review, has been repeatedly reproved, by this court. It was urged, that from the facts stated, they were entirely irrelevant, and inadmissible as evidence to prove, that Matson and his children were paupers. Whether they were paupers, was a question of fact, not of law. If, as was claimed, by the defendants below, Matson was a person in good health, and capable of earning three or four shillings per day; this does not prove *399he was not a pauper, unless it also appeared, that this sum was sufficient for the support of himself and his family in East-Haddam. It appears from the facts stated in the bill of exceptions, that Matson was poor himself, wholly destitute of property, and “ had no place to go to.” And his wife also and his children, for whom, at least, he was under a moral obligation to provide, and who were entirely dependant upon him for support, were sick and under necessitous circumstances. Surely, these facts conduce to prove, and almost conclusively, that Matson was a pauper.
2. It is claimed, that Justice Peters had no jurisdiction of this cause.
By the general provision of the law, an action cognizable by a justice of the peace, shall be brought and tried in the town where either the plaintiff or defendant dwells. This is intended to promote the convenience of suitors, and prevent vexation. But if there be no justice of the peace in either of such towns, who can lawfully try the cause, then the plaintiff may bring his suit before a justice of the peace, “ in one of the towns next adjoining his abode.” This is intended to secure impartiality. The statute law on this subject ought to be so construed as to effect both of these objects.
As the plaintiff, in the latter case, may bring his action before a justice of the peace in an adjoining town, it follows necessarily, that the justice may try it there. The writ is returnable there, the incipient proceedings under it must be had there, and the justice cannot be compelled to go abroad to try the cause. But as a justice of the peace is a county office^ we see no objection to his adjourning his court, if he please, that the cause may be tried in the town where one of the parties live, if within the county, for which the justice is appointed, and thus carry into effect both of the before mentioned objects of the statute. Indeed, we suppose this principle was recognized, by this court, in the case of Humphreyville v. Perkins, 5 Day, 117. Both of the parties in that case resided in the town of Woodbridge; but that town being interested, the suit was brought before a justice of the peace in the adjoining town of New-Haven ; but by reason of other statute provisions affecting that case, it could not be tried in New-Haven; and it was holden, that the New-Haven justice should have tried the cause in Woodbridge. But this could *400not ^ave keen done, if by law the justice could not have ad-his court to that town : and it should have been ad- . , ’ judged to be a case unprovided for by law.
g_ jt },as been further objected, in the present case, that the suit should have been brought before a justice of the peace in the county where the plaintiff resided ; whereas the plaintiff in this case, sought a justice out of his own county. We see no objection to this. The cause Was still within a county where one of the parties dwelt; and would have been, and in fact was, when transferred to a higher court.
The objection to the jurisdiction of the justice cannot be sustained. We. advise, that the judgment of the court below be affirmed.
In this opinion the other Judges concurred, except Waite, J. who gave no opinion, being interested, as an inhabitant of the town of Lyme.
Judgment affirmed.